DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,163,918 (“Righi”).
Regarding Claim 1, Righi discloses a medicament injection device (Fig. 2) comprising:
a housing (1) comprising a shoulder (11);
a needle cover (12) movable relative to the housing from a retracted position (e.g. Fig. 2) to an extended position (Fig. 4);
a plunger rod (7), and
a plunger driver (9 to 19) movable relative to the housing from an initial position (see generally Fig. 2) to a final position (Fig. 4) and arranged to actuate the plunger rod (i.e. a user applies a force to the plunger driver which causes a commensurate movement of the plunger rod), the plunger driver comprising an arrangement (19) 
wherein proximal movement (see the movement between Fig. 2 and Fig. 4) of the plunger driver to the final position is initially relative to the needle cover (i.e. the plunger driver moves “proximally” – i.e. toward the needle end independently of the needle cover) until the plunger driver engages the needle cover (see at 18 whereby abutment with the arrangement 19 causes release of 18 from the housing – see Col. 6, Ln. 22-42) to cause the needle cover to move proximally (i.e. toward the needle end) from the retracted position and to disengage from the housing (i.e. 16, 18 release from 11) and move to the extended position.
Regarding Claim 2, Righi discloses the shoulder is positioned at a “distal” end (i.e. the end remote from the needle end – see Fig. 2) of the housing and the arrangement is positioned at a distal end of the plunger driver (i.e. the plunger driver distal end connects to the plunger rod proximal end at the arrangement – see Fig. 2).
Regarding Claim 3, Righi discloses the arrangement being engaged with the shoulder (see Fig. 4) is further configured to maintain the plunger driver in the final position (see i.e. 11 and 21 of the shoulder lock to the arrangement to secure it in the position shown in Fig. 4).
Regarding Claim 4, Righi discloses the arrangement includes a snap-mechanism (RE: 19 cooperates with 21 as a “snap-fit” type mechanism.

Regarding Claim 6, Righi discloses the plunger driver is arranged to release the needle cover by movement of the plunger driver towards the final position (i.e. the plunger driver is moved “proximally” toward the needle end from Fig. 2 to Fig. 4 whereby movement in this direction permits the arrangement to engage with 18 of the needle cover to thereby release it from restraint with the housing).
Regarding Claim 7, Righi discloses the needle cover has a first blocking arrangement (see e.g. 23) and the housing has a second blocking arrangement (see at 3 – Fig. 4).
Regarding Claim 14, Righi discloses the needle cover has a housing engagement (16-17) arrangement arranged and configured to engage the housing in the retracted position (see Fig. 2).
Regarding Claim 15, Righi discloses the housing engagement arrangement comprises a flexible tongue (16) and a heel (17, 18) arranged at a tip of the flexible tongue, and
wherein an inner surface of the housing (see Fig. 1 – at 11 which defines a cut-out that receives 17, 18 and is within the perimeter of 10) has a first cut-out arranged to receive the heel.
Regarding Claim 16, Righi discloses the heel has a proximal end surface (see at 17) arranged to abut a proximal wall defining the first cut-out, thereby retaining the needle cover in the retracted position (see Fig. 2).

Regarding Claim 18, Righi discloses the plunger driver has a proximal end (see at 19) arranged to slide onto the heel to bend the flexible tongue away from the housing to thereby release the needle cover from the housing (see Col. 6, Ln. 22-42).
Regarding Claim 19, Righi discloses a medicament container (i.e. the interior space of 1) and a needle (4), wherein in the extended position the needle cover is arranged to cover the needle (See Fig. 4).
Regarding Claim 20, Righi discloses the needle cover enables medicament delivery when the needle cover is in the retracted position (see Fig. 2).

Claim(s) 1, 2, 5-8, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0163476 (“Chevallier”)
	Regarding Claim 1, Chevallier discloses a medicament injection device (10) comprising:
a housing (22) comprising a shoulder (see Fig. 1 i.e. the interior portions of 24);
a needle cover (26) movable relative to the housing from a retracted position (Fig. 1) to an extended position (Fig. 2);
a plunger rod (16), and

wherein proximal (RE: toward the needle end of the device) movement of the plunger driver to the final position is initially relative to the needle cover (i.e. the driver moves proximally independently of the needle cover until the activation ring 32 is activated to release the cover) until the plunger driver engages the needle cover to cause the needle cover to move proximally from the retracted position and to disengage from the housing and move to the extended position (Par. 32, 42).
Regarding Claim 2, Chevallier discloses the shoulder is positioned at a distal end (i.e. the end remote to the needle end) of the housing and the arrangement is positioned at a distal end of plunger driver (i.e. the arrangement extends “distally” away from the needle end to define the distal most surface of the plunger driver).
Regarding Claim 5, Chevallier discloses the shoulder is on an inner surface of the housing (see Fig. 1 – i.e. the shoulder is interior of 24).
Regarding Claim 6, Chevallier discloses the plunger driver is arranged to release the needle cover by movement of the plunger driver towards the final position (i.e. movement toward the final position brings 20 into engagement with 32).

Regarding Claim 8, Chevallier discloses the first blocking arrangement is configured to engage the second blocking arrangement when the needle cover is in the extended position to prevent the needle cover from sliding out of the housing (see Par. 36).
Regarding Claim 14, Chevallier discloses the the needle cover has a housing engagement arrangement (46) arranged configured to engage the housing in the retracted position (see Abastract).
Regarding Claim 19, Chevallier discloses a medicament container (12) and a needle (13), wherein in the extended position the needle cover is arranged to cover the needle (see Fig. 2).
Regarding Claim 20, Chevallier discloses the needle cover enables medicament delivery when the needle cover is in the retracted position (see Fig. 1).

Claim(s) 1, 2, 5, 6, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,105,292 (“Verespej”)
	Regarding Claim 1, Verespej discloses a medicament injection device (5) comprising:
	A housing (10, 50) comprising a shoulder (52);

	A plunger rod (30), and
	A plunger driver (36) moveable relative to the housing from an initial position (Fig. 5) to a final position (Fig.8) and arranged to actuate the plunger rod, the plunger driver comprising an arrangement (i.e. the bowl shaped ring/wall) configured to engage the shoulder when the plunger driver is in the final position to maintain the needle cover in the extended position (i.e. engagement of the shoulder causes release of the needle cover to thereby extend and maintain the cover in the protective position);
	Wherein proximal movement of the plunger driver to the final position is initially relative to the needle cover (see Fig. 5 and 6 in series) until the plunger driver engages the needle cover (see Fig. 7) to cause the needle cover to move proximally from the retracted position and to disengage from the housing to move to the extended position (see Fig. 7 and 8).
	Regarding Claim 2, Verespej discloses the shoulder is positioned at a distal end of the housing and the arrangement is positioned at a distal end of plunger driver (see Fig. 8).
	Regarding Claim 5, Verespej discloses the shoulder is on an inner surface of the housing (see particularly where the shoulder defines an inner diameter which provides for receipt of the cover – see Fig. 7).

	Regarding Claims 7 and 14, Verespej discloses the needle cover has a first blocking/housing engagement arrangement (66, 68) and the housing has a second blocking arrangement (58) – whereby the housing engagement arrange is configured to engage the housing in the retracted position (see Fig. 7 – in solid).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,105,292 (“Verespej”) as applied above, and further in view of U.S. Patent No. 1,393,720 (“Lomas”).
Regarding Claim 9-10, Verespej discloses the invention substantially as claimed except that the plunger rod and housing have cooperative arrangements that establish combined first state linear movement and second stage rotational movements. Rather Verespej appears to only contemplate a plurely linear movement for the piston rod.
However, it is known in the prior art, see Lomas, to supply a related piston rod (A) and housing (B, C) wherein the plunger rod has a first guide arrangement (see the notched surface – G) and the housing has a second guide arrangement (D) the first guide arrangement and the second guide arrangement being arranged to cooperate to guide movement of the plunger rod relative to the housing (see Fig. 2-4), and
wherein the first guide arrangement and the second guide arrangement in a first stage provide a linear motion path for the plunger rod (i.e. when the pin D is in the linear section of notch G), enabling the plunger rod to move in an axial direction relative to the housing and in a second stage provide a rotational motion path for the plunger rod (i.e. when the pin D is in the circumference section of notch G), enabling the plunger rod to rotate relative to the housing to release the plunger rod from the plunger driver, wherein the first guide arrangement is a groove (G; see Fig. 3) and the second guide arrangement is a protrusion (D) slidably arranged in the groove (see Figs. 2-4).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,105,292 (“Verespej”) and U.S. Patent No. 1,393,720 (“Lomas”) as applied above, and further in view of U.S. Patent No. 3,327,904 (“Goda”).

However, it is well-known in the art to construct a plunger driver (RE: a thumb pad/rest) of a separable component than the plunger stem. For example, Goda discloses a related syringe wherein the plunger driver (RE: thumb pad 2) is constructed with a threaded central rod (RE: screw 3) which defines an outer surface (RE: the threads) that defines a plunger rod engagement arrangement, whereby the central rod extends coaxially in a central opening (see Fig. 2) of the plunger rod (5) such that the central opening defines a central rod engagement arrangement (RE: a cooperatively threaded surface) which engages the outer surface of the central rod to create a union between the driver/thumb pad and the plunger rod (see Fig. 2).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the plunger driver (RE: the thumb pad) of Verespej to be operatively connected to the plunger rod via a central threaded rod, as disclosed by Goda, in order to permit the plunger driver to be removably replaceable allowing for customization of the syringe, permitting manufacturing of the two components separately, allowing for damaged or malfunctioning components to be replaced, or allowing for components which do not contact the pharmaceutical composition to be .

Allowable Subject Matter
Claim(s) 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/20/2022